Ruffin, Judge.
In McNeal Constr. Co. v. Wilson,1 we affirmed the grant of summary judgment to Robbie Wilson, executrix of the estate of Thelma McNeal, on her claims against McNeal Construction Company and Roy McNeal. The Supreme Court reversed our decision, holding that Wilson’s claims were barred by the statute of limitation.2 Accordingly, our prior opinion is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the trial court’s ruling granting summary judgment to Wilson and denying summary judgment to the defendants is reversed.

Judgment reversed.


Pope, P. J., and Ellington, J., concur.


 235 Ga. App. 759 (509 SE2d 742) (1998).


 McNeal Constr. Co. v. Wilson, 271 Ga. 540 (522 SE2d 222) (1999).